Exhibit 10.1

 

LOGO [g316988g46k75.jpg]

MAXLINEAR, INC.

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

September 11, 2011

Justin Scarpulla

Subject: Offer of Employment

Dear Justin,

I would like to offer you our heartfelt congratulations on your selection as a
final candidate for a position at MaxLinear. You have met the exacting
meritocracy standards of personal and professional achievement to which we hold
all our employees. We are truly excited to extend you an offer of employment at
MaxLinear as specified below. Your acceptance of our offer will represent an
important milestone in our rapid growth as a fabless, communications IC company.

First and foremost, we immensely value your superior qualities of proven
technical competence, and passion for excellence. Your personal attributes are
congruent with our cherished EPIC values—“Excellence, People, Integrity, and
Compassion”. Together, with your able partnership, we aim to build a world class
IC Company.

In our workplace, we foster an environment of risk-taking & reward, along with a
relentless focus on customer-driven products. By being true to this principle,
we are determined to create a company with a business model and an organization
that will set altogether new and lofty standards in work culture. In addition,
MaxLinear will constantly endeavor to uphold its commitment to making “Every
working day a lot of fun”. We thank you for your interest in MaxLinear and look
forward to unparalleled success together as partners in the same adventure.

Employment Offer

I am very pleased to offer you a position with MaxLinear, Inc. (the “Company”),
as Vice President and Corporate Controller, reporting to Adam Spice, CFO. We are
offering you an annual salary of $185,000, in addition to your being eligible
for a target annual bonus of up to 30% of your base salary (prorated based on
your start date), and a recommendation to our Board of Directors (or an
authorized committee) to approve an equity grant of either restricted stock
units (RSU) with respect to 70,000 shares OR 140,000 stock options (upon your
preference, and can be selected as a mix of RSU’s to options on a ratio of 1:2),
subject to the Board or committee’s approval and the vesting described below.

If you decide to join us, you will receive semi-monthly payments of salary, in
accordance with the Company’s normal payroll procedures and you will also be
eligible to receive certain employee benefits, such as paid time off,
participation in our 401K plan, employer contribution towards health insurance
premiums, etc. The details of these employee benefits will be explained in
greater detail in a subsequent correspondence. You should note that the Company
may modify job titles, salaries, and benefits from time to time as it deems
necessary.



--------------------------------------------------------------------------------

LOGO [g316988g46k75.jpg]

Page 2

 

Performance Evaluation Period

After the initial three (3) months of employment at MaxLinear, your performance
against your job responsibilities will be evaluated by your direct supervisors.
After your job performance has been deemed to be satisfactory, there will be
regular follow-up performance evaluations annually or as in accordance with the
MaxLinear Employee Handbook.

New Hire Bonus

We are pleased to offer you a sign-on bonus of $45,000. In the event that you
voluntarily terminate your employment with the Company within 1 year of your
start date, you will be obligated to repay the Company this sign-on bonus.

Equity Incentive

The Company will recommend that its Board of Directors (or an authorized
committee) approve equity related compensation of RSUs as specified in the
compensation proposal above. This equity related compensation will be subject to
the terms and conditions of the 2010 Equity Incentive Plan and the form of
agreement approved by the Board. Your equity incentive award will be subject to
a vesting condition. The award will vest over four years based on your
continuing to provide services to the Company. No right to any shares will be
earned or accrued until such time as they have become fully vested. In addition,
the grant of equity awards and subsequent vesting will not confer any additional
right to continued vesting or employment or modify in any way the “at will”
status of the employment relationship.

The Company generally structures RSU vesting to ensure that the vesting dates
occur during an open trading window under the Company’s Insider Trading Policy.
However, the Company cannot provide any assurance that the trading window will
be open when RSUs vest as the Company may close the trading window at any time
if it determines appropriate. Twenty five percent (25%) of the shares subject to
RSUs will vest during the first February, May, August, or November to occur
following the first anniversary of your employment. For example, if your first
date of employment was January 5, 2011, twenty five percent (25%) of your shares
would be expected to vest during February 2012. Thereafter, RSUs will vest on a
quarterly basis over the remaining three years, with all vesting dates falling
in February, May, August, or November.

Other Employment Terms

The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice. For purposes of federal immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three (3) business days of the effective date of your employment, or our
employment relationship with you may be terminated. If you anticipate you may
have immigration issues, please advise us now so that we may start to
investigate those issues prior to your effective date.



--------------------------------------------------------------------------------

LOGO [g316988g46k75.jpg]

Page 3

 

We also ask that, if you have not already done so, you disclose to the Company
any agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or that may limit the manner in which
you may be employed. It is our understanding that any such agreements will not
prevent you from performing the duties of your position, and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of any former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent and other intellectual property rights to any invention made during your
employment at the Company, non-disclosure of the Company’s proprietary
information, and arbitration of disputes between you and the Company. Please
note that we must receive this signed agreement on or before your effective
date.

To accept the Company’s employment proposal, please sign and date the Acceptance
Form attached to this letter; and, to maintain the confidentiality of
compensation information, return a copy of ONLY the Acceptance Form page to me
by fax at 760-444-8598. A duplicate original of this letter is enclosed for your
records. This letter, along with any agreements relating to proprietary rights
between you and the Company, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements including, but
not limited to, any representations made during your recruitment, interviews or
pre-employment negotiations, whether written or oral. This letter may not be
modified or amended except by a written agreement signed by the President of the
Company and you.

This offer of employment will terminate if it is not accepted, signed and
returned by September 12, 2011. We look forward to your favorable reply and to
working with you at MaxLinear, Inc.

 

Sincerely, FOR MAXLINEAR, INC. LOGO [g316988g83t00.jpg] Daisy Castro Human
Resources Business Partner LOGO [g316988g89v97.jpg] Adam Spice Chief Financial
Officer



--------------------------------------------------------------------------------

LOGO [g316988g46k75.jpg]

Page 4

 

OFFER ACCEPTANCE FORM

The terms of the letter dated September 11, 2011 are agreed to and accepted:

 

Printed Name: Justin Scarpulla Signature:  LOGO [g316988g48o89.jpg]
Date: 9/12/11 Anticipated Start Date:                      
                                Equity Grant Preference: 70,000 RSUs

Enclosures:

1. MaxLinear Mission Statement

2. 2011 Benefits Guide